Citation Nr: 0638456	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for residuals 
of low back surgery with left sciatic nerve pain higher than 
10 percent during the period from April 1, 2002, and higher 
than 20 percent during the period from February 3, 2005.

2.  Entitlement to a compensable initial rating for 
tendonitis of the left knee during the period from April 1, 
2002, and higher than 10 percent during the period from 
February 3, 2005.

3.  Entitlement to a compensable initial rating for residuals 
of pterygium of the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1982 to March 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).   The case later came under the 
jurisdiction of the RO in Montgomery, Alabama.  

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


FINDINGS OF FACT

1.  The veteran's residuals of low back surgery are not shown 
have been productive of any impairment other than 
characteristic pain on motion during the period from April 1, 
2002, to February 2, 2005.

2.  During the period from February 3, 2005, the residuals of 
low back surgery with left sciatic nerve pain have not 
resulted in more than moderate intervertebral disc syndrome, 
more than moderate limitation of motion, or more than 
moderate manifestations of a lumbosacral strain.

3.  The veteran has not had incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months.

4.  The low back disorder has not resulted in forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.

5.  The veteran's left knee disorder was not shown to be 
productive of any impairment during the period from April 1, 
2002, to February 2, 2005.

6.  During the period from February 3, 2005, the left knee 
disorder results in painful motion but has not resulted in 
limitation of motion of the knee with flexion limited to less 
than 45 degrees, or extension limited by more than 10 
degrees, and has not resulted in instability or subluxation.

7.  The residuals of pterygium of the right eye produce 
symptoms comparable to chronic active conjunctivitis with 
objective manifestations such as corneal scarring, 
photophobia, dry eye, conjunctival edema/errythemia, and 
require use of eye lubricants and anti-inflammatory/anti-
itching ocular medications.  

8.  The residuals of pterygium of the right eye have not 
resulted in any loss of vision.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of low back surgery with left sciatic nerve pain 
during the period from April 1, 2002 to February 2, 2005, or 
higher than 20 percent thereafter are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 
8520 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for a compensable initial rating for left 
knee tendonitis during the period from April 1, 2002, to 
February 2, 2005, or an initial rating higher than 10 percent 
thereafter are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  

3.  The criteria for a 10 percent initial rating (but no 
higher) for residuals of pterygium of the right eye are met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.84a, Diagnostic Codes 
6018, 6034 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Notice and Assistance

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2004 and August 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  He did not respond to 
a letter August 2004 requesting that he provide 
authorizations to allow the VA to obtain treatment records.  
He has declined a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Initial Disability Rating Higher Than 
20 Percent For
 Residuals Of Low Back Surgery With Left Sciatic Nerve Pain.

The Board has considered the full history of the veteran's 
back disorder.  His service medical records show that he was 
treated on a number of occasions for complaints of back pain.  
He underwent an L5-S1 laminotomy, foraminotomy and diskectomy 
on the left in December 1999.  The diagnosis at that time was 
herniated nucleus pulposus L5-S1 on the left side.

Upon separation from service, the veteran filed a claim for 
disability compensation.  Following a VA spine examination in 
December 2001, the RO granted service connection for 
residuals of low back surgery with left sciatic nerve pain, 
rated as 10 percent disabling.  The veteran disagreed with 
that decision, and subsequently perfected the current appeal.  
In a decision of March 2005, the RO increased the rating to 
20 percent, effective from February 3, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disorders of the spine were 
revised.  Accordingly, the Board will review the disability 
rating under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, a low back disability could rated 
based on the severity of any intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5295, that provided a 20 
percent rating was warranted where there was muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back under 
Diagnostic Code 5292.  Diagnostic Code 5292 provided a 20 
percent rating for moderate limitation of motion.  A 40 
percent rating was warranted if the limitation of motion was 
severe.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, under Diagnostic Code 5243, provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides that a 
20 percent rating is warranted if there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.

The pertinent medical evidence includes the reports of VA 
disability evaluation examinations.  After considering all of 
the evidence, the Board finds that with regard to the period 
from April 1, 2002, to February 2, 2005, the veteran's 
residuals of low back surgery are not shown have been 
productive of any impairment other than characteristic pain 
on motion.  In this regard, the Board notes that the only 
relevant evidence from that period of time is the report of a 
spine examination conducted by the VA in December 2001 (just 
before separation from service).  The report reflects that 
the veteran said that after surgery in service his low back 
immediately became normal again, thought he still had 
occasional twinges of left posterior leg and left sciatic 
area pain.  On examination, flexion was to 85 degrees (versus 
90 degrees of normal flexion) and right and left lateral 
flexion were normal at 35 degrees.  There was no tenderness 
to percussion, and straight leg raising was normal.  The 
examiner concluded that the veteran had intermitted flare-ups 
of sciatic nerve pain, but he was quiescent at the time of 
the examination, and it gave him only minimal physical 
impairment when it acted up.  The examiner also stated that 
the veteran no longer had problems with his lumbar spine.  In 
light of the foregoing normal or near normal findings, the 
Board concludes that the criteria for a rating higher than 10 
percent during the period from April 1, 2002 to February 2, 
2005 are not met.  

With respect to the period from February 3, 2005, the Board 
notes that a 20 percent rating was warranted because the 
veteran's mechanical low back pain has resulted in moderate 
recurring intervertebral disc syndrome.  The Board further 
finds that a higher rating may not be assigned under old 
Diagnostic Code 5293 as severe intervertebral disc syndrome 
with little intermittent relief has not been shown.  On the 
contrary, the evidence reflects that the radiculopathy has 
resulted in occasional pain but has not caused ongoing 
symptoms and has resulted in no significant other objective 
impairment.  In this regard, the Board notes that the VA 
examination in February 2005 reflects that the veteran 
reported that he had sharp intermittent pain occurring five 
times per month and lasting half a day.  This history 
strongly suggests that the veteran does in fact get 
significant periods of relief.  Moreover, the objective 
findings on neurological examination suggested a degree of 
severity which is no more than moderate.  On that February 
2005 examination, it was noted that he maintained normal 
sensation to pin prick and vibratory sense in both lower 
extremities.  Deep tendon reflexes were 2/4 and symmetrical.  
Strength was 5/5 and symmetrical.  In summary, the medical 
evidence clearly reflects that the severe intervertebral disc 
syndrome contemplated for a 40 percent rating under old 
Diagnostic Code 5293 is not shown.  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
There is no evidence of "incapacitating episodes" of 
intervertebral disc syndrome of sufficient duration so as to 
warrant a higher rating under the revised Formula for Rating 
Intervertebral Disc Syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  The record does not reflect acute signs 
and symptoms due to intervertebral disc syndrome that require 
bed rest prescribed by a physician.  The VA examination 
report dated in February 2005 indicated that the veteran had 
no incapacitating episodes in the past year.  Therefore, 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
have not been shown so as to warrant a 40 percent rating 
under the revised rating code for intervertebral disc 
syndrome.  

The Board also finds that the medical evidence of record 
weighs against a rating in excess of 20 percent for the 
service-connected back disability under old Diagnostic Code 
5295.  The VA examination in February 2005 reflected the 
presence of spasms, however, that is already contemplated 
under the criteria for the currently assigned 20 percent 
rating.  The evidence shows that the back disorder has not 
resulted in loss of lateral motion with narrowing or 
irregularity of joint space, listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  While 
X-rays show loss of joint space at L5-S1, the other findings 
are not represent.  There is no indication in any of the 
evidence of listing to one side, or a positive Goldthwait's 
sign.  With respect to whether there is marked limitation of 
forward bending, the Board notes that on examination in 
February 2005, forward flexion was to 50 degrees.  This is 
moderate limitation of motion rather than marked.  Thus, the 
overall findings did not demonstrate the presence of a severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under Diagnostic Code 5295.   

The Board further finds that low back disorder does not 
result in significant limitation of motion to justify a 40 
percent rating under the old Diagnostic Code 5292 or under 
the revised General Rating Formula for Diseases and Injuries 
of the Spine.  There is no evidence that the disorder causes 
more than moderate limitation of motion, nor has it been 
shown that the disorder causes forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Such 
findings are not noted in any of the medical evidence.  The 
veteran has always maintained significant motion in his 
spine, and ankylosis was not noted on any of the x-rays.  On 
examination in February 2005, flexion was to 50 degrees, 
extension was to 26 degrees, right and left lateral flexion 
were to 25 and 17 degrees respectively, and right and left 
lateral rotation were to 30 and 25 degrees.   Such 
examination findings clearly demonstrate that there is no 
more than moderate limitation of motion and ankylosis of the 
spine is not present, and thus the findings preclude a higher 
rating on that basis.  The Board finds that the veteran has 
pain on motion, but that the effects of pain due to the 
veteran's service-connected lumbar disorder are contemplated 
in the 20 percent rating currently assigned.  There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.  Accordingly, the Board 
concludes that evidence of record weighs against a disability 
rating higher than 20 percent for the veteran's service-
connected low back disorder during the period from February 
3, 2005.   

II.  Entitlement To An Initial Rating Higher Than 10 Percent
 For Tendonitis Of The Left Knee.

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the period from April 1, 2002, to February 2, 
2005, the Board finds that the veteran's left knee disorder 
was not shown to be productive of any impairment.  In this 
regard, the report of an examination conducted by the VA in 
December 2001 shows that the veteran said that he got 
occasional pain in his left knee with swelling, but he had 
fluid taken out of the left knee in the past and this made it 
feel better.  On examination, there was no swelling or 
deformity.  Flexion was from 0 to 140 degrees.  He had a 
negative Lachman's and negative McMurray's sign.  There was 
no medial or collateral ligament laxity.  The impression was 
normal evaluation of the left knee.  The examiner stated that 
"I cannot ascribe any physical diagnosis nor attribute any 
physical impairment to this."  In light of these findings, 
the Board concludes that the criteria for a compensable 
initial rating for left knee tendonitis during the period 
from April 1, 2002, to February 2, 2005, are not met.  

With respect to the period of time beginning February 3, 
2005, the Board notes that the RO has assigned a 10 percent 
rating based on painful motion.  The Board finds that the 
evidence does not reflect the presence of limitation of 
motion of the knee of sufficient severity to warrant a rating 
higher than 10 percent.  The evidence shows that the right 
knee disorder has not resulted in limitation of motion of the 
knee resulting in flexion to less than 45 degrees, and does 
not limit extension.  Such levels of limitation are not shown 
on the VA examination of February 2005.  On the contrary, the 
report of that examination shows that the veteran had motion 
from 0 to 95 degrees.  Thus, the evidence does not indicate 
that a higher rating is justified when using actual ranges of 
motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  The VA examiner indicated 
that there would be pain on flexion at 95 degrees with 
repetitive use.  The Board notes that this finding is not 
sufficient to warrant a higher rating.  Accordingly, the 
criteria for an initial disability rating higher than 10 
percent during the period from February 3, 2005, for a left 
knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in February 
2005 documented that there was no instability as the 
ligaments were intact.  Accordingly, a separate rating for 
instability or subluxation of the knee is not warranted.  

III.  Entitlement To A Compensable Initial Rating For 
Residuals
 Of Pterygium Of The Right Eye.

Under 4.84a, Diagnostic Code 6034, a pterygium is to be rated 
on the basis of the degree of loss of vision, if any.  
However, the VA eye examination conducted in February 2005 
demonstrated that the veteran has 20/20 corrected vision, 
both near and far.  Therefore, a compensable rating may not 
be assigned on that basis.  

The Board further notes, however, that the examination report 
reflects that the residuals of pterygium of the right eye 
produce symptoms comparable to chronic active conjunctivitis 
with objective manifestations such as corneal scarring, 
photophobia, dry eye, conjunctival edema/errythemia, and 
require use eye lubricants and anti-inflammatory/anti-itching 
ocular medications.  The Board notes that these findings are 
comparable to the criteria contemplated for a 10 percent 
rating for conjunctivitis under Diagnostic Code 6018 which 
provides that a 10 percent rating is warranted if the 
disorder is active, with objective symptoms.  Therefore, the 
Board finds that the criteria for a 10 percent rating for 
residuals of pterygium of the right eye are met under that 
code.  The Board further finds, however, that in light of the 
normal visual acuity, a rating higher than 10 percent cannot 
be assigned.  


ORDER

1.  An initial disability rating for residuals of low back 
surgery with left sciatic nerve pain higher than 10 percent 
during the period from April 1, 2002, or higher than 20 
percent during the period from February 3, 2005, is denied.

2.  A compensable initial rating for tendonitis of the left 
knee during the period from April 1, 2002, or higher than 10 
percent during the period from February 3, 2005 is denied.

3.  A 10 percent initial rating for residuals of pterygium of 
the right eye is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


